 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDers in the salvage department and the power files in the drill pressdepartment to the employees of the Employer represented by theMachinists, rather than to employees represented by the Polishers.Our present determination is limited to the controversy which gaverise to this proceeding. In making this determination, we are as-signing the disputed work to the employees in the bargaining unitpresently represented by the Machinists, and not to the Machinistsor its members.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact and upon theentire record in this case, the Board makes the following Determina-tion of Dispute pursuant to Section 10(k) of the Act:1.Employees performing grinding work in the Employer's sal-vage department and employees performing grinding in the drillpress department are appropriately included in the bargaining unitpresently represented by Lodge 1405 of the International Associa-tion of Machinists, AFL-CIO, and not in the bargaining unit nowrepresented by Metal Polishers, Buffers, Platers and Platers' HelpersInternational Union, Local 39, and are entitled to do the work ofgrinding in the above-named departments.2.Metal Polishers, Buffers, Platers and Platers' Helpers Interna-tional Union, Local 39, is not and has not been entitled to force or re-quire Dominion Electric Corporation to assign to Polishers' members,the work of grinding in the salvage and drill press departments.3.Within 10 days from the date of the Decision and Determina-tion of Dispute, Metal Polishers, Buffers, Platers and Platers'Helpers International Union, Local 39, shall notify the RegionalDirector for Region 8, in writing, whether or not it will refrainfrom forcing or requiring Dominion Electric Corporation, by meansproscribed by Section 8(b) (4) (D), to assign the work in dispute toitsmembers rather than to the employees of the Employer repre-sented by Lodge 1405 of the International Association of Machinists,AFL-CIO.Trojan Freight Lines,Inc.andNick Vitantonio.Case No. 8-CA-3439.December 22, 1964DECISION AND ORDEROn October 1, 1964, Trial Examiner Ramey Donovan issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and take150 NLRB No. 39. TROJAN FREIGHT LINES, INC.543certain affirmative action, as set forth in the attached Decision. TheGeneral Counsel and Respondent filed exceptions and supportingbriefs.The Charging Party filed a brief and thereafter the Re-spondent filed an answering brief to the exceptions and brief of theGeneral Counsel.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Mc-Culloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingmodifications.We find merit in the General Counsel's exception to the failure ofthe Trial Examiner to find, as alleged in the complaint, that Re-spondent violated Section 8(a) (1) by threatening employees withdischarge if they filed grievances with the Union.The Trial Exam-iner found that Harley, one of Respondent's over-the-road drivers,credibly testified that he and one or two other over-the-road drivers,includingFinley,were present in October 1963 when Vaccaro,Respondent's terminal manager, in the course of a conversation,stated that he was laying off Vitantonio and Ryan.When askedwhy, Vaccaro replied that they had had the union man come down.We find that such statements with respect to the discharge of Vitan-tonio and Ryan constituted a threat that similar reprisals would bemeted out to any other employees who filed complaints or grievancesagainst Trojan Freight Lines with the Union.By so threatening,Respondent interfered with, restrained, and coerced employees inthe exercise of their statutory rights, thereby violating Section 8(a)(1) of the Act.REMEDYHaving found that the Respondent, Trojan Freight Lines, Inc.,has engaged in unfair labor practices in violation of Section 8(a) (1)and (3) of the Act, we shall order Respondent to cease and desisttherefrom and take certain affirmative action necessary to effectuatethe policies of the Act. In so doing, we sustain the General Coun-sel's exception to the Trial Examiner's recommended formula forcomputing the backpay of Vitantonio during the period he was laidoff.We are persuaded that application of the following formula,urged by the General Counsel, is necessary to insure that Vitantoniowill be made whole for the discrimination practice against him :775-692-65-vol.150-3 6 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDTake Vitantonio's total weekly hours during the 3 months prior tothe time when Ryan was hired in June 1963 and determine the per-centage of Vitantonio's hours to the total number of hours workedby all city drivers.Apply this percentage to the total number ofhours worked by all the city drivers during the period of layoff todetermine Vitantonio's loss of earnings.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that the Respondent,Trojan Freight Lines, Inc., its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder, with the following modifications:Delete paragraph 1(a) thereof and substitute therefor the fol-lowing :"Discouraging legitimate union activity or membership in TruckDrivers Local Union No. 407, International Brotherhood of Teams-ters, or any other labor organization by laying off or discriminatingagainst Nick Vitantonio or any other employee, or by threateningemployees with discharge or other reprisals for filing of grievancesagainst Trojan Freight Lines, Inc., with the Union, or in any othermanner interfering with, restraining, or coercing employees in theexercise of their rights under Section 7 of the Act."Delete paragraph 2 (a) thereof and substitute therefor the followingparagraph :"Pay Nick Vitantonio the wages he would have earned but for thediscrimination against him in the period from October 11, 1963, tothe date when he was rehired in January 1964, in accordance withthe formula described in our Remedy, less his interim earnings.Backpay, with interest at the rate of 6 percent per annum, shall becomputed in the manner set forth in F.W. Woolworth Company,90 NLRB 289 andIsisPlumbing c6 Heating Co.,138 NLRB 716."The notice shall be amended by deleting the first paragraph andsubstituting therefor the following :EVE WILL NOT discourage legitimate union activity or mem-bership in Truck Drivers Local Union No. 407, InternationalBrotherhood of Teamsters or any other labor organization bylaying off or discriminating against Nick Vitantonio or anyother employee, or by threatening employees with discharge orother reprisals for filing of grievances against Trojan FreightLines, Inc., with the Union. TROJAN FREIGHT LINES, INC.545WE WILL NOT in any other manner interfere with, restrain,or coerce employees in the exercise of their rights under Sec-tion 7 of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe charge in this case was filed on March 2, 1964,by NickVitantonio,an individ-ual.The complaintby theGeneral Counsel issued under date of April 24, 1964, andthe matter was heard before Trial Examiner Ramey Donovan in Cleveland,Ohio, onJune 29, 1964.The issue was whether employee Vitantonio had been terminated orlaid off in violation of Section 8 (a) (1) and(3) of theAct.Allparties were repre-sented by counsel in the hearing.The General Counsel and the Respondent filedbriefs.Upon the entire record and from observation of the witnesses,I make the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGSTrojan Freight Lines, Inc., Respondent, is an Ohio corporation with its principaloffice and place of business in Dayton, Ohio.Respondent also has a freight terminaland office in Indianapolis, Indiana, and in Cleveland, Ohio.Respondent is an inter-state trucking motor carrier and has ICC franchises in Ohio and Indiana.Annually, in the course of its business, Respondent has gross revenues in excess of$500,000, of which an amount in excess of $50,000 is received from transportinggoods and materials in interstate commerce.Respondent is engaged in commerce within the meaning of the Act.If.THE LABOR ORGANIZATION INVOLVEDRespondent is a party to an area contract with the Teamsters Union. Truck DriversLocal Union No. 407, International Brotherhood of Teamsters, is the local union inCleveland with whom Respondent has its contractual relations in Cleveland, Ohio,pursuant to the area contract. It is found that the Union is a labor organization withinthe meaning of the Act.III.THE UNFAIR LABOR PRACTICESVaccaro has been terminal manager at Respondent's Cleveland terminal for 12years.In October 1960, Vitantonio was employed as billing clerk and to assistVaccaro.About the middle of February 1961, Vitantonio was laid off or partiallylaid off, and continued in Respondent's employ only as a part-time billing clerk.About February 20, 1961, Vaccaro employed Vitantonio as a part-time city driver aswell as a billing clerk.In the period from 1961 to June 1963, Vitantonio was at the bottom of the drivers'seniority list at the terminal.There were seven city drivers, including Vitantonio.Pursuant to the union contract, 90 percent of the drivers were guaranteed 40 hours'work or pay per week. In practice, this meant that Vitantonio, as low man on theseniority list, received no guaranteed workweek.'He customarily reported to work at12 noon unless told not to do so on the previous day. 2 Vitantonio, therefore, was,in effect, on a part-time basis.Ryan was hired as a city driver at the Cleveland terminal on June 3, 1963. There-after,Vitantonio, as No. 7 man on the list of eight, received a guaranteed 40-hourweek and Ryan, as low man, worked on a part-time, no-guarantee basis.During the period prior to June 1963 and also thereafter, Vaccaro regularly per-formed some manual work on the loading dock or platform at the terminal. As thesalaried manager, Vaccaro received no extra compensation for this work.During the period after Ryan was hired, he and Vitantonio, on a number of occa-sions, discussed among themselves what they considered to be the impropriety ofVaccaro performing work on the dock. Ryan apparently felt that, since he was not1Vitantonioreferred to his status as that of a 10-percenter.2 Sorrento,a full-time city driver, testified that his regular hours were 8 a.m. to 4:30 p.m. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceiving 40 hours work a week, his opportunity for more work was being adverselyaffected by the fact that Vaccaro was performing rank-and-file work.Vitantoniobelieved that his opportunity for overtime work was also being adversely affected bythe manager's work performance.In the latter part of September 1963, Vitantonio went to the Union's office andcomplained to Kalnicky,the union representative,about the fact that Vaccaro wasworking on the dock.On Tuesday,October 8, 1963, Kalnicky came to the terminal.According toVaccaro, Kalnicky informed him that he had heard that Vaccaro was working on thedock and that Vaccaro should discontinue doing so.Vaccaro said that he wouldstop.Vaccaro testified that prior to Kalnicky's visit he had been informed by a unionmember that Vitantonio and Ryan had been complaining to the Union about Vaccaro'sworking.The witness also testified that he knew that it was Vitantonio who had com-plained to Kalnicky and that Ryan was also involved.Vitantonio testified credibly that on the evening of October 8, after Kalnicky's visitto Vaccaro,the latter informed him that he would be laid off on Friday, October 11.Vaccaro said that someone had gone to the Union about Vaccaro's working on thedock and Vacarro said to Vitantonio,"You should have come to me before doinganything like that."Ryan testified credibly that after Kalnicky had come to the terminal and departed,Vaccaro informed Ryan that he was being laid off that night.Later,VaccarotoldRyan to come to work "tomorrow,"Wednesday,and finish up on Wednes-day.On Wednesday,Vaccaro said to Ryan that he guessed that Ryan knewwhy he was being laid off. Ryan asked why. Vaccaro replied that Vitantonio hadturned Vaccaro in to the Union for working on the dock. Ryan was terminated onOctober 9 and Vitantonio on October 11.Harley has been employed by Respondent as an over-the-road driver for 14 years.He works out of Respondent's terminal in Dayton and drives to the Cleveland terminaland other points.Harley testified that in October 1963 he and one or two otherover-the-road drivers, including Finley, were sitting in the Cleveland terminal office.Vaccaro,in the course of a conversation,stated that he was laying off Vitantonio andRyan.When asked why, Vaccaro replied that"they" had had the union man comedown and Vaccaro had thereafter informed Vitantonio and Ryan that if that is theway they felt he was laying them off. Finley substantially corroborates Harley.Vaccaro denies that he ever said that he had laid off Vitantonio because he hadcomplained to the Union.However, Vaccaro admits that on the occasion ofKalnicky's visit, he decided to lay off the two men.He testified that he, Vaccaro, felthurt because the men had gone to the Union about Vaccaro'sworking on the dock.Vaccaro stated that he had been keeping the two men on the job and "I felt bad beingas they wanted to complain to the Union about it, and I didn't need them, why shouldI keep them."In the light of Vaccaro's own testimony,there can be no doubt that Vitantoniowould not have been laid off on October 11 but for the fact that he had complainedto the Union about Vaccaro'sworking.Since Vitantonio's action of going to theUnion was protected under Section 7 of the Act,the layoff on October 11 was in viola-tion of Section 8 (a) (1) and(3) of the Act .3It is Respondent's defense that Vitantonio was laid off for business or economicreasons.Donahue, executive vice president of Respondent,testified that,in September1963, he observed that costs of the Cleveland operation were high in comparison withthe Dayton and Indianapolis operations.As a result of the foregoing,Donahue statesthat he instructed General Manager Martinsdale to direct Vaccaro to reduce costs inCleveland.According to Donahue,reducing costs would entail a layoff.Donahuedid not indicate to Martinsdale either the names or the number of personnel to beaffected by the desired move to reduce costs.Vaccaro testified that in September 1963 Martinsdale told him "that we have to startcutting corners a little here and there and, if it would help, to reduce the workingforce."Vaccaro replied that he "would like to hang on to his personnel for the timebeing."The witness,when asked what Martinsdale then said,observed that Martins-dale "tends to go along with me on most of my decisions.He is in Dayton and I amup here in Cleveland. I comply with most of his requests."I am of the opinion that Donahue's instruction to Martinsdale was a general instruc-tion to have Vaccaro, in Cleveland,reduce operating costs at the Cleveland terminal.8Ryan did not file a charge and the complaint is limited to Vitantonio. TROJAN FREIGHT LINES, INC.547Martinsdale,in turn,spoke to Vaccaro in general terms about"cutting corners a littlehere and there and, if it would help, to reduce the working force." The substanceofMartinsdale's word to Vaccaro was to reduce costs, leaving the details or themethod thereof up to the discretionof Vaccaro,as an experienced manager who wasclosest to his own operation .4Vaccaro testified that the reason he had been working on the dock was to protector preserve the jobs of Ryan and Vitantonio.As explained by Vaccaro at the hearing,his own performance of dockwork helped to reduce costs principally by reducingovertime pay, since he only received his regular salary as manager and received noth-ing additional for working manually. In short, Vaccaro was under instruction toreduce costs and he was doing so by working as aforedescribed.Since the payroll and paychecks and the necessary work records of employees weremade up and maintained in the Dayton office for Cleveland and other terminals,Martinsdale and Donahue were aware of the precise employment situation in Cleve-land.IfVaccaro had received orders to lay off Vitantonio and Ryan several weeksbefore their actual layoff in October, it is apparent that Dayton was aware that theywere still on the payroll.As indicated, I believe that Vaccaro had been told to reducecosts,with the method being left in his hands.Vaccaro was meeting the situationby working on the dock himself and by generally watching such cost items as overtime.He also testified that he hoped that business would improve and thus obviate a layoff.How long this situation would have continued we do not know and Respondent andVaccaro have not told us.Vaccaro did testify, however, that the two men would nothave been laid off when they were and that they were laid off at that time because ofthe complaint to the Union about Vaccaro's working.5'Both Donahue and Vaccaro had been called as witnesses by Respondent.When notresponding to leading questions,their testimony was as described.Thus,Donahuetestified that his observations of the Cleveland books and records led him to the con-clusion that costs should be lowered and he passed this instruction to Martinsdale forVaccaro.Counsel then asked:Q. To reduce the working force in Cleveland?A.Q.A.QA.Q.A.Yes.Did you tell him the number of employeesNot particularly,I said to reduce the costs.You said to reduce the costs?That is the normal procedure.that ought to be laid off?By reducing the cost this meant a layoff, is that correct?Yes, that's right.Vaccaro also testified,as described,to a rather general instruction to reduce costs, withthe details or method being left to Vaccaro's discretion.Later, counsel asked his witness,Q.Did you again get a request from Dayton to cut your personnel?(Objection on the grounds of leading )Q. Tell us whether or not you got another request from Dayton to reduce thispersonnel?A. Yes, I did.On redirect examination of his witness,Vocarro, counsel asked:Q. . . . Were you or were you not under specific instructions from Dayton toreduce your working force by two men?A. Yes, I was.Up to this point Vaccaro had said nothing about having received instructions to reduce hisforce by two men.6The witness also testified,without saying when, that the two men would have beenlaid off but not on the particular occasion when they were laid offHe further stated that"a couple of weeks" before the layoff he told Ryan and Vitantonio "that business was veryslow at the time and I told them we would probably have to make a cut . . .Vitantonioand Ryan credibly denied having been told of an impending layoff or lack of work. An-other driver,Sorrento,called by Respondent,testified that he sat around a good deal inSeptember because there was little work available.He stated that there was a littlemore work in October.It is not clear why Vaccaro was working on the dock if the workon hand was at a low point and if his subordinates had insufficient work. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDI do not doubt that Respondent watches its costs of operation, including its laborcosts, and that it is interested in net income and profit.There is in evidence someeconomic data prepared by Respondent that embraces the months from June 1963 toJanuary 1964, inclusive.Respondent has offered no information on gross or netincome respecting the Cleveland operation so we are confined to such items as totalweight handled per month at its Cleveland, Dayton, and Indianapolis terminals; tonsper man-hour; labor hours; labor costs; cost per hundredweight; labor costs per man-hour. It is not clear from the testimony of Vice President Donahue and Respondent'scost accountant, Beckman, what items Respondent considered most significant inappraising the Cleveland operation.Donahue spoke of the importance of the profitpicture but neither his testimony nor the economic data projects a profit picture oreven a net operating income picture for our appraisal.6Without being told Respondent's position with respect to the significance of variouseconomic items, we can only express certain observations on these various figuresprepared by Respondent.There appears to be little purpose served by comparingCleveland with Dayton and the Indianapolis operations since the figures show differ-ences at three locations at all times, e.g., total weight handled at Cleveland, Indianapo-lis,and Daytonin June1963 was 4,311,794; 9,419,235; 13,730,269, respectively. InOctober 1963 the figures were: 4,403,965; 9,389,078; 13,859,887.For December1963 the figures were: 3,925,759; 8,124,022; 11,691,961.During the period forwhich we have information the labor costs varied and were lower in Cleveland inSeptember 1963 than in July 1963 on a comparative basis.7 For the most part, thecomparison that indicates the most materiality is that of the figures for the Clevelandoperation throughout the entire period for which we have data.Labor cost per man-hour at Cleveland was lowest in August 1963 when the figurewas $3.24.The next lowest month was September 1963, at $3.25. This was themonth, when, according to Respondent, it considered the Cleveland costs of operationto be such that a reduction in costs was required.However, in June 1963, the Cleve-land figure was $3.27 and that was the month when Respondent hired an eighthemployee, Ryan. July also, at $3.36, was a higher cost period than September orOctober.Although the figure for October 1963 was $3.31, the greater part of thatmonth was a period when neither Ryan nor Vitantonio was employed, having beenlaid off on October 9 and 11, respectively.Moreover, the labor cost per man-hourrose sharply to $3.45 in each of the next 2 months of November and December 1963.This rise in labor cost per man-hour was evidently attributable to a pronouncedincrease in overtime after the layoffs.Thus, in August and September 1963, theovertime figures were 85 and 96, respectively.The figure rose to 159 in October whenVaccaro ceased working on the dock and when the work force was reduced by two.Overtime rose to 250 and 252 in November and December 1963.Since overtime was paid for at time-and-a-half regular rates it was a costly item.Itwas overtime that Vaccaro was allegedly so much concerned about as a cost item.Yet overtime rose sharply after the two men were laid off in October.Since Respondent's figures reflect direct labor costs and not fringe benefits andfringe costs, it would seem that a close relationship would exist between labor cost perman-hour and total labor costs.Respondent's figures in these categories tend to bearout this relationship except that in November 1963, labor cost per man-hour was upto a high of $3.45 but total labor costs dropped to $4,175. The figures for October,during most of which month Ryan and Vitantonio were not employed, were $3.31and $4,593.For september, the month when Respondent asserts it gave instructionsfor a reduction of costs, the figures were comparatively very good, $3.25 and $4,123.61 regard the economic defense as an affirmative defense of Respondent,with the burdenresting on Respondent.aLabor costs on a comparative basis:Labor costsDaytonIndian-apolisCleve-landLabor cost per man-hourDaytonIndian-apolisCleve-land$4,347$3 317/63---------------------------$9,619$5,7104,1233.299/63---------------------------9,1035,506$3 233 33$3.363 25 TROJAN FREIGHT LINES,INC.549Although November was as indicated, both December and January showed highlabor cost per man-hour and high total labor cost. January 1964, in fact showed thehighest overtime, 259; highest total labor cost, $4,626; and high labor cost per man-hour, $3.45.8Whatever else may be said of the foregoing figures, I am not persuaded that a highamount of overtime is generally a cheaper way to operate than to employ additionalhelp at straight time.Thus, Vitantonio would, on a normal 40-hour basis, workapproximately 160 hours a month. In November and December, Respondent's Cleve-land force, less Vitantonio (and Ryan), had 250 and 252 hours of overtime. Fringecosts, such as health and welfare fund payments and pensions, would still not eliminatethe difference in costs .9Vaccaro, as we have seen, testified that he worked on the dock in order to hold downovertime and with the hope that business meanwhile might improve. The implication(and the fact) was clear that, under the foregoing circumstances, Vaccaro was con-tinuing to employ Vitantonio and Ryan.We have no statistics on whether businessimproved or not, except the figures on total weight of freight handled at the terminal.While total weight of freight may not be the best criteria of business conditions, it isthe only figure that we have in this area. From July 1963 through November 1963,totalweight handled at Cleveland steadily increased and was higher in Septemberthan in August and higher in October than in September.10ConclusionsAs previously found, I am satisfied that Vitantonio was laid off when he was, onOctober 11, because of his complaint to the Union about Vaccaro. This was a viola-tion of Section 8 (a) (1) and (3) of the Act.Although Respondent did not make itsdefense on such a ground, the only remaining question was whether Vitantonio wouldhave been laid off because of business conditions at some later date, even absent thediscrimination against him.For this reason, Respondent's economic defense has beenexamined, as described above.On the record in this case, the economic justification for Vitantonio's layoff is lessthan convincing.However, Ryan was laid off and is not alleged to be a discriminateeand no finding has been made regarding Ryan.When Ryan was laid off on October 9,Vitantonio became the low man on the seniority list and hence was no longer guaran-teed, under the contract, 40 hours a week.The fairest approach appears to be toconsider that, but for the illegal discrimination against him, Vitantonio would havecontinued as a nonguaranteed driver through October, November, and December,1963.This was Vitantonio's status prior to June 1963 when Ryan was hired.1'8Overtime and costs per man-hour:Labor costsOvertimeLabor costsper man-hour6/63----------------------------------------------------$4, 116108$3 277/63----------------------------------------------------4,3471123 368/63----------------------------------------------------4,036853 249/63----------------------------------------------------4,123963 2510/63---------------------------------------------------4,5931593 3111/63----------------------------------------------------4,1752503 4512/63---------------------------------------------------4, 2322523.451/64-----------------------------------------------------4, 6262593 45e Temporarily, after a layoff of two men, the productivity of the remaining employeesmay spurt and thus compensate costwise for the increased overtime necessitated.Buta high amount of overtime, as the figures for December and January show, tends to raisecost.Nor do we have the situation of an employer with experienced employees decidingtowork them overtime rather than to employ additional new employees at straight-timerates10Total weight handled in Cleveland:7/63 -------------------- 3,459,12810/63 -------------------- 4,403,9658/63-------------------- 3,570,89011/63---------- --------- 4,583,9639/63 -------------------- 3,968,25711 SinceVitantonio was rehired in January 1964 and hascontinuedthereafter on anonguaranteed basis, thecutoff datewouldbe the date of rehire.No new employee hasbeen hired. 550DECISIONS OF NATIONALLABOR RELATIONS BOARDAs to the computation of what Vitantonio's earnings would have been during theaforesaid period, I believe that the following formula will be equitable.Take Vitan-tonio's total weekly earnings during the 3 months prior to the time when Ryan washired in June 1963, and also take Vitantonio's total weekly earnings for the 3 monthssince he was rehired in January 1964, and arrive at an average weekly income figure.12Use this average weekly earnings figure in computing backpay for the period fromOctober 11, 1963, to the date of Vitantonio's rehire in January 1964.IV.THE REMEDYSince Respondent has rehired Vitantonio, the remedy will be limited to the postingof a notice and the payment of backpay. The formula for the computation of backpayhas been described above. Interest in the amount due, less deductions of intermediateearnings, is recommended.13CONCLUSIONS OF LAWBy laying off Nick Vitantonio on October 11, 1963, Respondent engaged in discrimi-nation to discourage membership and activity in the Union, thereby engaging in unfairlabor practices proscribed by Section 8(a) (1) and (3) of the Act.The aforesaid unfair labor practices affect commerce within the meaning of the Act.RECOMMENDED ORDERPursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that Respondent, Trojan Freight Lines, Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from discouraging legitimate union activity or membership inTruck Drivers Local Union No. 407, International Brotherhood of Teamsters, or anyother labor organization by laying off or discriminating against Nick Vitantonio orany other employee or in any related manner interfering with, restraining, or coercingemployees in the exercise of their rights under Section 7 of the Act.2.Take the following affirmative action which we find will effectuate the purposesof the Act:(a) Pay Nick Vitantonio the wageshe would have earned but for the discriminationagainst him in the period from October 11, 1963, to the date when he was rehired inJanuary 1964, in accordance with the formula described in this Decision, less hisintermediate earnings, and with the said backpay computed on a quarterly basis,14together with interest thereon at the rate of 6 percent per annum.15(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c) Post in its terminal and office in Cleveland, Ohio, copies of the attached noticemarked "Appendix." Copies of said notice, to be furnished by the Regional Directorfor Region 8, shall, after being duly signed by Respondent's representative, be postedby Respondent for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for Region 8, in writing, within 20 days fromthe date of receipt of this Decision, what steps Respondent has taken to complyherewith.12During both these periods Vitantonto was a regular part-time employeeon a non-guaranteed basis.isThere Is evidence that on a few occasions during period of the layoff Respondentoffered Vitantonio a single day's work.Vitantonio did accept these offers on someoccasions and at other times he was not at home or could not secure a babysitter, hiswife having secured a job during the period.This is part of the computation and com-pliance picture.14F. W. Woolworth Company,90 NLRB 289.15 Isis PlumbingcfHeatingCo., 138 NLRB 716. BARTELL BROADCASTERS, INC.APPENDIX551NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby give notice that:WE WILL NOT discourage legitimate union activity or membership in TruckDrivers Local Union No. 407, International Brotherhood of Teamsters or anyother labor organization by laying off or discriminating against Nick Vitantonioor any other employee because an employee exercises his right as guaranteed inthe National Labor Relations Act.WE WILL pay to Nick Vitantonio the wages he lost by reason of his illegallayoff in October 1963.TROJAN FREIGHT LINES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 720 Bulk-ley Building, 1501 Euclid Avenue, Cleveland, Ohio, Telephone No. Main 1-4465,if they have any questionconcerningthis notice or compliance with its provisions.Bartell Broadcasters,Inc.andRadio & Television BroadcastEngineers,Local No. 715, International Brotherhood of Elec-tricalWorkers.Case No. 30-CA-31 (formerly 13-CA-6067).December 22, 1964DECISION AND ORDEROn August 3, 1964, Trial Examiner Thomas S. Wilson issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exami-ner'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision with a supporting brief.The GeneralCounsel filed a brief in answer to the Respondent's exceptions andbrief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Mc-Culloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.1 As the record, including the exceptions and briefs, adequately sets forth the issues andthe positions of the parties, the Respondent's request for oral argument is hereby denied.150 NLRB No. 28.